Citation Nr: 0713429	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-00 340A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility from May 12, 2000, through 
June 21, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Decatur, Georgia.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1963 to February 1965. 

2.	On May 15, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in St. 
Petersburg, Florida, that the veteran died in April 2006. 


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


